697 N.W.2d 526 (2005)
472 Mich. 909-924
BENTFIELD
v.
BRANDON'S LANDING BOAT BAR.
No. 127515.
Supreme Court of Michigan.
June 17, 2005.
SC: 127515. COA: 248795.
On order of the Court, the application for leave to appeal the August 31, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument the standard of review when a trial court denies a motion for reconsideration that alleges a new cause of action that was available prior to the court's original ruling. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers.